DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/22/2022 is acknowledged.
Claims 1-7 are amended.
Claims 8-10 are added.

Priority
A certified English translation of the foreign application No. CHINA 201810210168.3, filed on 3/14/2018, has been received on 2/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 2/22/2022 are entered for prosecution. Claims 1-10 remain pending in the application. 
Applicant’s amendments to the specification have overcome the objection to the abstract previously set forth in the Non-Final Office Action mailed 9/20/2021.
Applicant’s amendments to the claims 1, 2, 4, and 6 have overcome the objection to the claims 1, 2, and 4 previously set forth in the Non-Final Action mailed 9/20/2021.
Applicant’s amendments to the claim 4 have overcome the 112(b) Rejection to the claim 4 previously set forth in the Non-Final Action mailed 9/20/2021.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 (pages 8-10) in a reply filed 2/22/2022 have been fully considered but are not persuasive.

Regarding Claim 1:
Applicant contends, in page 10, that “Contrary to the Examiner's assertion, the combination of Ericsson1 and Moon does not render claim 1 obvious. In particular, steps 1 and 2 of Fig. 4 of Ericsson1 explicitly refer to an SN addition process, e.g., when an established split state PDU session should be extended with an additional SN, or when an established non-split state PDU session should be transformed into a split state PDU session, instead of any handover process described in claim 1. Similarly, steps 9, 13, 14, and 15 of Fig. 4 of Ericsson1 explicitly refer to a PDU session modification process, or modifying an established PDU session, instead of any handover process of a terminal from a source base station side to a target base station side. Indeed, none of the cited steps in Ericsson1 in any way suggests to the skilled person that a handover process of a terminal from a source base station side to a target base station side, can somehow replace a PDU session modification. The skilled person also gains no hints or suggestions from Moon to modify the method disclosed in Ericsson1 to arrive at the method according to claim 1, as Moon does not even mention or suggest how transmission tunnel address coordination could be performed in handover. Rather, Moon merely addresses the selection of a target base station and is aimed at providing an improved criterion for handover.”
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Moon is only applied to cure deficiencies of Ericsson for a handover process of a terminal from a source base station side to a target base station side with dual connectivity, not for “a PDU session modification process” since Ericsson clearly teaches, “a PDU session modification process”. During a handover to a target base station with dual connectivity, a target master base station establishes and performs a PDU session split with a target secondary base station (e.g., an SN addition) in order to support a dual connectivity to a terminal after a completion of a handover from a source base station side to a target base station side that Ericsson teaches. Therefore, a combination of Ericsson and Moon can be properly applied to a scenario of “A data transmission tunnel address coordination method, comprising: in a handover process of a terminal from a source base station side to a target base station side” as claimed. 
Applicant contends, in page 9, that “First, Ericsson1 and Moon both fail to appreciate that, by determining the UPF split state of the PDU session of the terminal and implementing the data transmission tunnel address coordination in the handover process of the terminal from the source base station side to the target base station side, a PDU session resource modify/modification indication and other processes may not need to be executed again after the terminal completes the handover to perform the data transmission tunnel address coordination, thereby improving flexibility of PDU session split control in the handover process of the terminal and resource admission control efficiency at the target base station side, enabling the PDU session to enter the split state to be entered at the target base station side as soon as possible, and further saving signaling resources between the target base station side and a core network. (See, [0076] of Application as published.)”.
However, the languages of the claim do not clearly state a PDU session resource modify/medication indication and other processes are determined and performed before the terminal completes the handover to a target base station, so that the PDU session resource modify/medication indication and other processes do not to be executed again after the terminal completes the handover to perform the data transmission tunnel address coordination as argued by the Applicant. Therefore, the disclosure of Ericsson in view of Moon reads on the limitations as claimed.

Applicant’s arguments with respect to independent claim 4 (pages 11-12) in a reply filed 2/22/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, “a protocol data unit, PDU, session” (in lines 10-11) should read “a protocol data unit (PDU) session” to for clarity and for consistency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Establishing a second NG-U tunnel for a PDU session”, 3GPP TSG-RAN WG3 Meeting #99, R3-181264, Feb. 26 – Mar. 2, 2018, hereinafter Ericsson1) in view of Moon et al. (US 2017/0188285 A1, hereinafter Moon).

Regarding claim 1:
Ericsson1 teaches a data transmission tunnel address coordination method (see, Ericsson1: Section 2.1), comprising: 
determining a protocol data unit (PDU) session split by a target master base station, and determining, by the target master base station, a target secondary base station for carrying the PDU session (see, Ericsson1: Section 2.4, “The MN decides to establish and SDAP entity in the SN while keeping an SDAP entity in the MN as well. It performs the SN Addition Procedure on Xn-C”. Also, see: Fig. 4, Step 1.); 
acquiring a first downlink address allocated to the PDU session by the target secondary base station (see, Ericsson1: “At SN Addition, the MN will also receive a DL NG-U TEID from the SN”. Also, see: Fig. 4, Step 2.); 
sending the first downlink address allocated by the target secondary base station and a second downlink address allocated by the target master base station to a session management function (SMF) network element in a core network (see, Ericsson1: Fig. 4, Step 9, “PDU Session Modification Indication” from MN to AMF. “At PDU Session Modification Indication, the MN requests the 5GC to establish a second NG-U PDU Session tunnel by indicating the split of QoS flow among the two NG-U tunnels. It also provides the DL TEID at the SN for the second NG-U tunnel.” Here, “indicating the split of QoS flow among the two NG-U tunnels” implies that MN sends both DL TEID of the SN (e.g., “a first downlink address”) and the DL TEID of the MN (e.g., “a second downlink address”). Section 8.2.5.2 teaches that the “PDU Session Resource Modify Indication” message from NG-RAN node to AMF is transparently transferred to each SMF associated with the concerned PDU session for each PDU session indicated by the PDU Session ID.), and acquiring, a first uplink address allocated to the target master base station and a second uplink address allocated to the target secondary base station, from the SMF network element (see, Ericsson1: Fig. 4, Step 13, “The MN receives the new UL TEID”. Here, “the new UL TEID” (e.g., “UL TEIDNG-U-2”) is a second uplink address allocated to the SN from the AMF/SMF and the “UL TEIDNG-U-1” is a first uplink address allocated to the MN at the PDU session setup as discussed in Section 2.4.); and 
sending the second uplink address to the target secondary base station for the target secondary base station to establish a data transmission tunnel with a user plane function (UPF) network element, (see, Ericsson1: Fig. 4, Step 14, “The MN triggers the SN Modification procedure to change the UL TEID for the second NG-U tunnel”) wherein the data transmission tunnel is used for transmitting the PDU session (see, Ericsson1: Fig. 4, Step 15 “SN switches UL tunnel to UPF/indicated UL TEID”).
Ericsson1 is silent about wherein the above data transmission tunnel address coordination method is performed in a handover process of a terminal from a source base station side to a target base station side.
In the same field of endeavor, Moon teaches wherein a handover process of a terminal from a source base station side to a target base station side with dual connectivity is performed for a various types of handover scenarios (see, Moon: Abstract and Figs. 2~6 as examples of different handover scenarios.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson1 to include the teachings of Moon in order to perform handover in wireless communication systems supporting dual connectivity and remain in dual connectivity mode for an extended time while minimizing switching between single connectivity mode and dual connectivity mode (see, Moon: Abstract and para. [0012]) and while efficiently managing CN resources with NR-RAN node initiated PDU Session Modification method (see, Ericsson1: Section 2.3 and 2.4). 

Regarding claim 2:
As discussed above, Ericsson1 in view of Moon teaches all limitations in claim 1.
	Ericsson1 further teaches wherein sending, by the target master base station, the first downlink address to the SMF network element through an access mobility function (AMF) network element in the core network (See, Ericsson1: Fig. 4, Step 9 “DL TEID NG-USN” sent from MN to AMF, which then transparently transferred to each SMF associated with the concerned PDU session as taught in Section 8.2.5.2), and acquiring, by the target master base station, from the SMF network element through the AMF network element the first uplink address and the second uplink address (See, Ericsson1: Fig. 4, Step 13 “UL TEID NG-USN” sent from AMF to MN. Section 2.4, “the AMF/SMF would provide the UL TEID at the UPF for the second NG-U tunnel”, which is the second uplink address. The first uplink address allocated to the target master base station (MN) is allocated at PDU session setup and is received again as shown in Section 9.2.1.9).

Regarding claim 3: 
As discussed above, Ericsson1 in view of Moon teaches all limitations in claim 1.
	Ericsson1 further teaches wherein forwarding, by the target master base station, the second uplink address to the target secondary base station for the target secondary base station (see, Ericsson1: Fig. 4, Step 14, “The MN triggers the SN Modification procedure to change the UL TEID for the second NG-U tunnel”. The UL TEID NG-U is forwarded from the MN to the SN as shown in Fig. 4.) to establish, according to the received second uplink address and the first downlink address allocated to the PDU session by the target secondary base station, the data transmission tunnel with the UPF network element (see, Ericsson1: Fig. 4, Step 15 “SN switches UL tunnel to UPF/indicated UL TEID”. Section 2.4, “When the PDU Session Modification Indication is terminated, the MN would execute a SN Modification procedure, to update the UL TEID for the second NG-U tunnel. DL Data forwarding will cease once the UPF has established the second GTP-U entity for the PDU session. UL Data forwarding will cease, once the SN starts to use the new UL TEID indicated in the SN Modification procedure.” As result, two NG-U tunnels are established as shown in Fig. 3).

Regarding claim 7:
As discussed above, Ericsson1 in view of Moon teaches all limitations in claim 2.
	Ericsson1 further teaches wherein forwarding, by the target master base station, the second uplink address to the target secondary base station for the target secondary base station (see, Ericsson1: Fig. 4, Step 14, “The MN triggers the SN Modification procedure to change the UL TEID for the second NG-U tunnel”. The UL TEID NG-U is forwarded from the MN to the SN as shown in Fig. 4.) to establish, according to the received second uplink address and the first downlink address allocated to the PDU session by the target secondary base station, the data transmission tunnel with the UPF network element (see, Ericsson1: Fig. 4, Step 15 “SN switches UL tunnel to UPF/indicated UL TEID”. Section 2.4, “When the PDU Session Modification Indication is terminated, the MN would execute a SN Modification procedure, to update the UL TEID for the second NG-U tunnel. DL Data forwarding will cease once the UPF has established the second GTP-U entity for the PDU session. UL Data forwarding will cease, once the SN starts to use the new UL TEID indicated in the SN Modification procedure.” As result, two NG-U tunnels are established as shown in Fig. 3).

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2017/0339609 A1, hereinafter Youn) in view of Ericsson1 further in view of Moon.

Regarding claim 5:
	Claim 5 is directed towards a base station (see, Youn: Fig. 17, eNB/network node 1710 and para. [0473], “The network node 1710 may be an SMF, an AMF, a BS, an MME, and HSS, an SGW or a PGW, for example.”), comprising a first processor (see, Youn: Fig. 17, processor 1711), a first memory (see, Youn: Fig. 17, memory 1712) and a first communication bus (see, Youn: para. [0472], “The memory 1712 is connected to the processor 1711” wherein the communication bus is the connection between the memory and the processor); wherein: the first communication bus is configured to implement connection and communication between the first processor and the first memory; and the first processor is configured to execute one or more first programs stored in the first memory to implement steps of: the method of claim 1. Therefore, claim 5 is rejected under similar rationale to claim 1.

Regarding claim 8:
Claim 8 is directed towards the base station of claim 5 that is further limited to perform the similar features to claim 2. As such, claim 8 is rejected under similar rationale to claim 2.

Regarding claim 9:
Claim 9 is directed towards the base station of claim 8 that is further limited to perform the similar features to claim 7. As such, claim 9 is rejected under similar rationale to claim 7.

Regarding claim 10:
Claim 10 is directed towards the base station of claim 5 that is further limited to perform the similar features to claim 3. As such, claim 10 is rejected under similar rationale to claim 3.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson1 in view of Youn.

Regarding claim 4:
	Ericsson1 teaches a data transmission tunnel address coordination method (see, Ericsson1: Section 1, Introduction), comprising: 
receiving a first downlink address and a second downlink address sent from a target master base station, wherein the first downlink address is allocated to a protocol data unit (PDU) session by a target secondary base station and the second downlink address is allocated by the target master base station, wherein the PDU session is determined to be split by the target master base station (see, Ericsson1: Fig. 4, Step 9, “9. PDU Session Modification Indication (request to establish 2nd tunnel, split QoS flows, DL TEID NG-USN)” Section 2.4 teaches NG-RAN node initiated (e.g., a target master base station) PDU Session Modification procedure, and teaches wherein “The AMF/SMF would receive the request to allocate a second NG-U tunnel, the DL TEID to be used for the second tunnel and the split of QoS flows, as decided by the MN”. The split of QoS flow among the two NG-U tunnels (i.e., NG-USN and NG-UMN) as well as a first downlink address for a target secondary base station (DL TEID NG-USN) and a second downlink address of a target master base station (DL TEID NG-UMN) are included in the PDU Session Modification Indication sent from the MN to the AMD/SMF, which the inclusion of both DL TEID NG-USN and DL TEID NG-UMN in the PDU Session Modification Indication is implied in order to support the split of QoS flow among the two NG-U tunnels.); 
allocating a first uplink address allocated to the target master base station and a second uplink address allocated to the target secondary base station (see, Ericsson1: Section 2.4, “In turn, the AMF/SMF would provide the UL TEID at the UPF for the second NG-U tunnel”. The allocation of the first uplink address to the target master base station is implied in the teachings of Ericsson1 because the AMF/SMF has already established a NG-U tunnel (e.g., UL TEIDNG-U-1 in Fig. 2 and Fig. 3) to the master base station.); and
forwarding the second uplink address to the target base station side (see, Ericsson1: Fig. 4, Step 13, “13. PDU Session Modification Confirmation (UL TEID NG-USN”. Section 2.4 teaches “13. The MN receives the new UL TEID” sent from AMF to the MN, wherein the UL TEID NG-USN is the second uplink address allocated to the target secondary base station.).
Ericsson1 is silent about wherein the above data transmission tunnel address coordination method is performed in a handover process of a terminal from a source base station side to a target base station side.
In the same field of endeavor, Youn teaches a method and apparatus for determining a packet data network (PDU) session identity in a wireless communication, wherein a method for determining, by a session management function (SMF), a PDU session during a handover of user equipment (UE) in a wireless communication system (see, Youn: Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson1 to include the teachings of Youn in order to perform handover in wireless communication systems (see, Youn: Abstract) and while efficiently managing CN resources with NR-RAN node initiated PDU Session Modification method (see, Ericsson1: Section 2.3 and 2.4). 

Regarding claim 6:
	Claim 6 is directed towards a session management function (SMF) network element (see, Youn: Fig. 17, eNB/network node 1710 and para. [0473], “The network node 1710 may be an SMF, an AMF, a BS, an MME, and HSS, an SGW or a PGW, for example.”), comprising a second processor (see, Youn: Fig. 17, processor 1711), a second memory (see, Youn: Fig. 17, memory 1712) and a second communication bus (see, Youn: para. [0472], “The memory 1712 is connected to the processor 1711” wherein the communication bus is the connection between the memory and the processor); wherein the second communication bus is configured to implement connection and communication between the second processor and the second memory; and the second processor is configured to execute one or more second programs stored in the second memory to implement steps of: the method of claim 4. Therefore, claim 6 is rejected under similar rationale to claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471